     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 1 of 36 Page ID #:374




 1    Anna Y. Park, SBN 164242
 2    anna.park@eeoc.gov
      Nakkisa Akhavan, SBN 236260
 3    nakkisa.akhavan@eeoc.gov
 4    Andrea E. Ringer, SBN 307315
      andrea.ringer@eeoc.gov
 5
      Taylor Markey, SBN 319557
 6    taylor.markey@eeoc.gov
 7
      U.S. EQUAL EMPLOYMENT
      OPPORTUNITY COMMISSION
 8    255 East Temple Street, Fourth Floor                         JS-6
 9    Los Angeles, CA 90012
      Telephone: (213)785-3080
10    Facsimile: (213) 894-1301
11
   Attorneys for Plaintiff
12
   U.S. EQUAL EMPLOYMENT
13 OPPORTUNITY COMMISSION
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
17                                   )
   U.S. EQUAL EMPLOYMENT                       Case No.: 5:19-cv-01838 JFW (SPx)
                                     )
18 OPPORTUNITY COMMISSION,           )
                                     )         CONSENT DECREE RE:
19                                   )
                Plaintiff,           )         DEFENDANT KIMCO STAFFING
20                                   )         SERVICES, INC.; ORDER
            vs.                      )
21                                   )
                                     )
22    KIMCO STAFFING SERVICES, INC., )
                                     )
23    RYDER INTEGRATED LOGISTICS, )
      INC.,                          )
24                                   )
                Defendants.          )
25                                   )
                                     )
26
27
28




                                             -1-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 2 of 36 Page ID #:375




 1                                              I.
 2                                     INTRODUCTION
 3          Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC” or
 4    “Plaintiff”) and Defendant Kimco Staffing Services, Inc. (“Defendant Kimco”)
 5    (collectively, the “Parties”) hereby stipulate and agree to entry of this Consent
 6    Decree (the “Decree”) to fully and finally resolve Plaintiff’s complaint against
 7    Defendant Kimco in U.S. Equal Employment Opportunity Commission v. Kimco
 8    Staffing Services, Inc. and Ryder Integrated Logistics, Inc.; Case No. 5:19-cv-
 9    01838 (the “Action”). On September 25, 2019, Plaintiff filed this Action in the
10    United States District Court, Central District of California, for violations of Title
11    VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991
12    (“Title VII”). The Action alleged that Defendant Ryder Integrated Logistics, Inc.
13    and Defendant Kimco (collectively, “Defendants”) subjected Charging Party
14    Regina Fisher (“Charging Party”) and a class of similarly situated Black employees
15    to discrimination based on race and retaliation. Defendant Kimco denies any
16    violation of the applicable laws and states that it did not harass, discriminate or
17    retaliate against Charging Party or a purported class of similarly situated Black
18    employees.
19                                            II.
20               PURPOSES AND SCOPE OF THE CONSENT DECREE
21          The Parties agree that this Action should be fully and completely resolved
22    by entry of this Consent Decree. The Decree is made and entered into by and
23    between the EEOC and Defendant Kimco and shall be binding on and enforceable
24    against Defendant Kimco, as well as its parents, subsidiaries, agents, successors
25    and assigns, during the duration of this decree. The scope of this Decree is
26    companywide, unless otherwise noted. The Parties have entered into this Decree
27    for the following purposes:
28    1.    To provide appropriate monetary and injunctive relief;



                                                -2-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 3 of 36 Page ID #:376




 1    2.     To ensure Defendant Kimco’s employment policies, practices, and
 2    procedures comply with Title VII;
 3    3.     To ensure that Defendant Kimco maintains a work environment free from
 4    race discrimination and retaliation;
 5    4.     To modify Defendant Kimco’s policies, procedures, and practices to prevent
 6    and/or correct race discrimination and retaliation;
 7    5.     To ensure Defendant Kimco’s employees, recruiters, supervisors, and human
 8    resources personnel are trained with respect to their obligations regarding racial
 9    harassment, discrimination, and retaliation under Title VII;
10    6.     To provide an appropriate and effective mechanism for handling complaints
11    of racial harassment, discrimination, and retaliation;
12    7.     To ensure appropriate record keeping, reporting, and monitoring; and
13    8.     To avoid the expense and uncertainty of further litigation.
14           This Decree shall not be construed as an admission by Defendant Kimco of
15    any discriminatory, harassing, or retaliatory conduct. For the purpose of amicably
16    resolving disputed claims, the Parties jointly request this Court to adjudge as
17    follows:
18                                            III.
19                                 RELEASE OF CLAIMS
20    A.     This Decree fully and completely resolves all issues, claims, and allegations
21    raised by the EEOC against Defendant Kimco in this Action, including EEOC
22    Charge Nos. 480-2017-00658 and 480-2019-03052.
23    B.     Nothing in this Decree shall be construed to limit or reduce Defendant
24    Kimco’s obligation to comply fully with Title VII or any other federal employment
25    statute.
26    C.     Nothing in this Decree shall be construed to preclude the EEOC from
27    bringing suit to enforce this Decree in the event that any party fails to perform the
28    promises and representations contained herein.



                                                -3-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 4 of 36 Page ID #:377




 1    D.    This Decree in no way affects the EEOC’s right to bring, process,
 2    investigate or litigate other charges that may be in existence or may later arise
 3    against Defendant Kimco in accordance with standard EEOC procedures.
 4                                              IV.
 5                                       JURISDICTION
 6    A.    The Court has jurisdiction over the Parties and the subject matter of this
 7    litigation. The Action asserts claims that, if proven, would authorize the Court to
 8    grant the equitable relief set forth in this Decree.
 9    B.    The terms and provisions of this Decree are fair, reasonable and just.
10    C.    This Decree conforms with the Federal Rules of Civil Procedure and Title
11    VII and is not in derogation of the rights or privileges of any person.
12    D.    The Court shall retain jurisdiction of this Action during the duration of the
13    Decree for the purposes of entering all orders, judgments, and decrees that may be
14    necessary to implement the relief provided herein.
15                                              V.
16                  EFFECTIVE DATE AND DURATION OF DECREE
17    A.    The provisions and agreements contained herein are effective immediately
18    upon the date which this Decree is entered by the Court (the “Effective Date”).
19    B.    Except as otherwise provided herein, this Decree shall remain in effect for
20    two (2) years after the Effective Date.
21                                              VI.
22                           MODIFICATION AND SEVERABILITY
23    A.    This Decree constitutes the complete understanding of the Parties with
24    respect to the matters contained herein.
25    B.    No waiver, modification or amendment of any provision of this Decree will
26    be effective unless made in writing and signed by an authorized representative of
27    each of the Parties.
28    C.    If one or more provisions of the Decree are rendered unlawful or



                                                 -4-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 5 of 36 Page ID #:378




 1    unenforceable, the Parties shall make good faith efforts to agree upon appropriate
 2    amendments in order to effectuate the purposes of the Decree. In any event, the
 3    remaining provisions will remain in full force and effect unless the purposes of the
 4    Decree cannot, despite the Parties’ best efforts, be achieved.
 5    D.    By mutual agreement of the Parties, this Decree may be amended or
 6    modified in the interests of justice and fairness in order to effectuate the provisions
 7    herein.
 8                                            VII.
 9                    COMPLIANCE AND DISPUTE RESOLUTION
10          A.     If the EEOC has reason to believe that Defendant Kimco has failed to
11    comply with any provision of this Decree, the EEOC may bring an action before
12    this court to enforce the Decree. Prior to initiating such action, the EEOC will
13    notify Defendant Kimco in writing of the nature of the dispute.
14          B.     Unless the EEOC believes that delay will cause irreparable harm,
15    Defendant Kimco will have thirty (30) days from the date of receipt of the written
16    notice to attempt to resolve or cure the breach. If those thirty (30) days pass
17    without resolution, the EEOC may petition this Court for all available relief,
18    including an extension of the term of the Decree, costs incurred in securing
19    compliance with the Decree and/or any other relief the court deems appropriate.
20          C.     The Parties agree to cooperate with each other and use their best
21    efforts to resolve any dispute referenced in the EEOC’s notice.
22          D.     In the event of non-payment of monies under this Decree, Defendant
23    Kimco will have five (5) days from receipt of written notice to cure the breach.
24    The aforementioned thirty (30) days meet and confer requirement does not apply to
25    non-payment of funds. If Defendant Kimco does not cure its monetary breach
26    within five (5) days of receiving written notice of such breach, the EEOC may
27    initiate an enforcement action before this Court to enforce the Decree.
28    //



                                                -5-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 6 of 36 Page ID #:379




 1                                           VIII.
 2                                  MONETARY RELIEF
 3    A.    Establishing the Class Fund
 4          1.     In settlement of this lawsuit, Defendant Kimco shall pay a total gross
 5    sum of $1,000,000.00 in monetary relief (“Total Settlement Amount”). Within
 6    thirty (30) days of the Effective Date of this Decree, Defendant Kimco shall
 7    deposit the Total Settlement Amount into an escrow account (the “Kimco Class
 8    Fund”) and provide the EEOC with written verification of the funding within ten
 9    (10) days of the deposit.
10          2.     The Class Fund shall be used to make payments to the Charging Party
11    and Eligible Claimants identified by the EEOC (“Claimants”) before or after the
12    Effective Date. The EEOC shall retain sole discretion to determine who is an
13    Eligible Claimant and the amounts to be distributed to Charging Party and each
14    Eligible Claimant from the Class Fund.
15          3.     The EEOC shall determine who is eligible to be a Claimant based on
16    the EEOC’s assessment of their facts and damages under Title VII. Defendant
17    Kimco agrees that the EEOC’s determination of these issues is final, and
18    Defendant Kimco will neither participate in, nor object to, those determinations.
19    B.    Claims Administrator
20          Within thirty (30) days of the Effective Date, Defendant Kimco shall hire
21    and appoint a specific qualified individual or organization (“Claims
22    Administrator”), approved by the EEOC, to oversee the Claims Process. If the
23    Claims Administrator initially appointed thereafter declines to serve or to carry out
24    its duties under this Decree, Defendant Kimco shall have ten (10) business days to
25    notify the EEOC in writing of the need for a replacement Claims Administrator.
26    Defendant Kimco shall pay all costs associated with the selection and retention of
27    the Claims Administrator as well as the performance of the Claims Administrator’s
28    duties under this Decree.



                                               -6-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 7 of 36 Page ID #:380




 1    C.    Claims Process
 2          1.       List of Potential Kimco Claimants. Within thirty (30) days of the
 3    Effective Date, Defendant Kimco shall forward to the Claims Administrator and
 4    the EEOC the name, race identification, last known mailing address, phone
 5    number, and email address, dates of employment, and any forwarding employment
 6    information of each employee who worked for Defendant Kimco and Defendant
 7    Ryder at any point between May 2016 and the Effective Date (“List of Potential
 8    Claimants”).
 9          2.       Claims Notice. Within forty-five (45) days of the Effective Date, the
10    Claims Administrator shall send a Claims Notice, approved by the EEOC, via
11    electronic and U.S. mail to the individuals included on the List of Potential
12    Claimants. The Claims Notice shall explain that the EEOC shall determine
13    eligibility and monetary relief amounts after receipt of a Claims Questionnaire, and
14    that Claimants may be eligible for reinstatement. The Claims Notice shall provide
15    phone and email contact information for the Claims Administrator and explain how
16    Potential Claimants can access and submit the Claims Questionnaire.
17          3.       Undeliverable Mailings. For letters returned as undeliverable, within
18    twenty (20) days of the Claims Notice being returned to sender as undeliverable,
19    the Claims Administrator shall conduct database searches using Accurint or a
20    similar system to find the Potential Claimant’s most recent contact information,
21    including phone number, email address and mailing address. If the Claims
22    Administrator finds more recent contact information, the Claims Administrator
23    shall resend the Claims Notice to the new address. If the Claims Administrator
24    fails to find a more recent mailing address, the Claims Administrator shall notify
25    the EEOC and describe its efforts to locate such employee(s).
26          4.       Website and Claims Questionnaire. Within forty-five (45) days of the
27    Effective Date, the Claims Administrator shall establish a website that provides
28    information regarding the Decree, the Claims Process, and how to complete the



                                                -7-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 8 of 36 Page ID #:381




 1    Claims Questionnaire. The website shall include an embedded Claims
 2    Questionnaire, approved by the EEOC. The Claims Questionnaire shall also be
 3    available for download by Potential Claimants, as well as in paper form upon
 4    request by the EEOC or the Potential Claimant. The website shall include phone,
 5    mail and email contact information for the Claims Administrator and the EEOC.
 6    The website shall also explain how Potential Claimants can seek assistance in
 7    completing the Claims Questionnaire. The Claims Administrator shall provide the
 8    EEOC with electronic access to the Claims Questionnaires filed online. The
 9    Claims Administrator shall provide the EEOC with an electronic and paper copy of
10    all questionnaires submitted within ten (10) days of receipt.
11    D.    Claims Distribution Procedure
12          1.     Distribution List. The EEOC shall provide Defendant Kimco one or
13    more lists of the Claimants by name, their current addresses, the amount to be paid
14    to each, the characterization of such amounts to be paid, and any additional
15    relevant identifying information (“Distribution List”). The Claimants will be sent
16    a Release (attached hereto as Exhibit A) by the Claims Administrator. Upon
17    receipt of both documents, the Claims Administrator shall send via certified mail a
18    check for the full amount specified by the EEOC to each eligible Claimant. Within
19    three (3) business days of issuance of settlement checks, Defendant Kimco shall
20    submit copies and any related correspondence to the EEOC. All funds remaining at
21    the expiration of this Decree shall be distributed according to a Final Distribution
22    List provided by the EEOC.
23          2.     Characterization of Payments. The EEOC has the sole discretion to
24    characterize the monetary relief amount to each Claimant as wage or non-wage
25    compensation. Defendant Kimco shall issue a Form 1099 to each Claimant in the
26    amount of his/her non-wage monetary relief. No tax withholdings shall be made.
27    If the EEOC designates monetary relief as wages, Defendant Kimco shall issue an
28    IRS Form W-2 to each applicable Claimant. Defendant Kimco shall pay the



                                               -8-
     Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 9 of 36 Page ID #:382




 1    employer’s portion of all deductions required by law, including but not limited to
 2    FICA and FUTA taxes, which shall not be deducted from payment of the monetary
 3    settlement amount(s) to Claimants. Defendant Kimco shall make all appropriate
 4    reports to the Internal Revenue Service and other tax authorities. Within three (3)
 5    business days of issuance of the aforementioned tax forms, Defendant Kimco shall
 6    submit copies and any related correspondence to the EEOC.
 7          3.     Non-Negotiated Checks. On a quarterly basis throughout the duration
 8    of this Decree, Defendant Kimco shall provide the EEOC with a copy of each
 9    cancelled check, and identify any check not negotiated and/or returned non-
10    negotiated, to enable the Parties to track remaining settlement funds for
11    redistribution. Defendant Kimco shall reissue checks if necessary.
12          4.     Remaining Funds. On a quarterly basis throughout the duration of
13    this Decree, Defendant Kimco will notify the EEOC of the remaining amount
14    available out of the Kimco Class Fund.
15                                             IX.
16                         CLAIMANT SPECIFIC INJUNCTIVE RELIEF
17    A.    References for Charging Party
18          Within twenty-one (21) days of the Effective Date, Defendant Kimco shall:
19          1.     remove from the personnel file for Charging Party any references to
20    the charges of discrimination filed against Defendants or Charging Party’s
21    participation in this Action;
22          2.     remove from Defendant Kimco’s files any reference to discipline of
23    Charging Party or her “termination” for “performance”;
24          3.     to the extent that Defendant Kimco must keep records of the charges
25    of discrimination or in order to effectuate this Decree, such records must be
26    maintained separately from Charging Party’s personnel files;
27          4.     refrain from providing negative references about Charging Party, and
28    direct all reference inquiries to a Human Resources (“HR”) representative, who



                                               -9-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 10 of 36 Page ID #:383




 1   will provide a neutral employment reference, limited to verifying whether
 2   Charging Party was employed by Defendants, the last position in which Charging
 3   Party was employed, and the duration of employment with Defendants;
 4            5.    ensure that Charging Party is not prohibited from re-employment with
 5   Defendant Kimco.
 6   B.       References for Claimants
 7            Within ten (10) days of receipt of a Distribution List, Defendant Kimco
 8   shall:
 9            1.    remove from the personnel file for any Claimant any references to the
10   Claimant’s participation in this Action;
11            2.    to the extent that Defendant Kimco must keep records in order to
12   effectuate this Decree, such records must be maintained separately from
13   Claimants’ personnel files;
14            3.    remove from Defendant Kimco’s files any reference to any discipline
15   of Claimants or “termination” for “performance”;
16            4.    refrain from providing negative references about any Claimant, and
17   direct all reference inquiries to a Human Resources (“HR”) representative, who
18   will provide a neutral employment reference, limited to verifying whether a
19   Claimant was employed by Defendants, the last position in which the Claimant
20   was employed, and the duration of employment with Defendants;
21            5.    to the extent that a Claimant continues to work for Defendant Kimco,
22   ensure that the Claimant does not suffer discrimination, harassment, or retaliation;
23   and
24            6.    ensure that Claimants are not prohibited from re-employment with
25   Defendant Kimco. Should Claimants reapply for employment, Defendant Kimco
26   may refuse to rehire them only for legitimate, non-discriminatory and non-
27   retaliatory reasons.
28   C.       Re-Placement of Temporary Workers



                                                -10-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 11 of 36 Page ID #:384




 1         1.        The Claims Questionnaire shall include an inquiry as to whether the
 2   Potential Claimant is interested in returning to work for Defendant Kimco. Within
 3   sixty (60) days of receipt of a Distribution List, Defendant Kimco shall place
 4   Eligible Claimants that express interest in re-placement with a placement
 5   employer and into a job position based on the Claimants’ qualifications and
 6   availability.
 7         2.        Defendant Kimco shall prepare a written report on a semi-annual basis
 8   to the EEOC that includes (a) a list of all Eligible Claimants that seek placement
 9   and (b) either identifies the placement employer, job position, and date of hire, or
10   an explanation why Defendant Kimco was unable to identify a placement
11   acceptable to the Claimant. The parties will attempt to meet and confer regarding
12   any issues related to the Claimants and the placement.
13         3.        Re-placement shall not be in lieu of any monetary damages to which
14   the EEOC determines the Eligible Claimant is entitled.
15                                             X.
16                            GENERAL INJUNCTIVE RELIEF
17   A.    Anti-Discrimination
18         Defendant Kimco, its owners, officers, agents, management (including all
19   supervisory), human resources personnel, successors, assigns, are hereby enjoined
20   from: (a) engaging in harassment of any person(s) on the basis of his/her race; (b)
21   engaging in or being a party to any action, policy, or practice that is intended or is
22   known to have the effect of discriminating and/or creating a hostile work
23   environment on the basis of any employee’s race; and/or (c) creating, facilitating,
24   or permitting the existence of a work environment that is hostile to employees on
25   the basis of race. Defendant Kimco shall take prompt corrective action to address
26   any such harassment of which it has actual or constructive knowledge taking place
27   at entities subcontracted to or in active concert or participation with Defendant
28   Kimco.



                                               -11-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 12 of 36 Page ID #:385




 1   B.     Anti-Retaliation
 2          Defendant Kimco, its officers, agents, management (including all
 3   supervisory employees), successors, assigns, are hereby enjoined from
 4   implementing or permitting any action, policy or practice that subjects any current
 5   or former employee or applicant of Defendant Kimco to retaliation, because he or
 6   she has in the past, or during the term of this Decree:
 7          1.    Opposed any practice made unlawful under Title VII;
 8          2.    Filed a charge of discrimination alleging such practice;
 9          3.    Testified or participated in any manner in an internal or external
10   investigation or proceeding relating to this case or any claim of a violation of Title
11   VII;
12          4.    Was identified as a Potential Claimant or witness in this Action;
13          5.    Asserted any right under this Decree; or
14          6.    Sought and/or received any relief in accordance with this Decree.
15   Defendant Kimco shall take prompt corrective action to address any such
16   retaliation of which it has actual or constructive knowledge taking place at entities
17   subcontracted to or in active concert or participation with Defendant Kimco.
18                                            XI.
19                             SPECIFIC INJUNCTIVE RELIEF
20   A.     Equal Employment Opportunity Monitor
21          Within thirty (30) days after the Effective Date, Defendant Kimco shall
22   retain a third-party Equal Employment Opportunity Monitor ("Monitor"), approved
23   by the EEOC, who has demonstrated experience in the areas of preventing and
24   combatting racial discrimination and harassment and who is bilingual in Spanish
25   and English. The Monitor shall monitor Defendant Kimco’s compliance with Title
26   VII, and the provisions of this Decree. Defendant Kimco shall bear all costs
27   associated with the selection and retention of the Monitor and the performance of
28   his/her duties. If the Monitor must be replaced during the duration of the Decree,



                                              -12-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 13 of 36 Page ID #:386




 1   Defendant Kimco shall propose a new designee subject to EEOC’s approval. The
 2   Monitor's responsibilities shall include:
 3           1.   Conducting audits and complaint reviews under Section XI.B, to
 4   determine whether race-based harassment, discrimination or retaliation exists;
 5           2.   Tracking and evaluating all information received by Defendant Kimco
 6   regarding alleged discriminatory, harassing, or retaliatory conduct, reviewing
 7   documents relating to complaints of discrimination, harassment or retaliation, and
 8   any documents related to the investigation or resolution to ensure that Defendant
 9   Kimco is responding to complaints and conducting a prompt, thorough and
10   impartial investigation in coordination with the placement employer;
11           3.   Assisting Defendant Kimco with the creation of a complaint log under
12   Section XI.F, and providing feedback to Defendant Kimco regarding its
13   implementation of the Internal Complaint Procedure under Section XI.D and the
14   Hotline under Section XI.J, specifically with regard to documenting and
15   investigation of complaints of race discrimination, race harassment and retaliation
16   to ensure compliance with Title VII and this Decree;
17           4.   Assisting Defendant Kimco to ensure that Defendant Kimco’s policies
18   and procedures relating to race discrimination, harassment, and retaliation fully
19   comply with Title VII and all terms set forth in the Decree, as described in Section
20   XI.C;
21           5.   Consulting with Defendant Kimco in the creation and implementation
22   of the training curriculum under Section XI.E, including reviewing evaluation
23   forms submitted;
24           6.   Ensuring that Defendant Kimco’s trainings are effective, especially
25   with respect to training of managers, recruiters, and human resources employees,
26   by reviewing evaluation forms submitted during Compliance Trainings, attending
27   the Management and Human Resources Training, and providing guidance or
28   feedback if additional training is needed to ensure prompt, effective and impartial



                                                 -13-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 14 of 36 Page ID #:387




 1   complaint investigations;
 2         7.     At least quarterly through the term of the Decree, reviewing the
 3   complaint log and underlying documentation for complaints of racial
 4   discrimination, racial harassment or retaliation, and reporting findings to the EEOC
 5   in the semi-annual report;
 6         8.     Working with Defendant Kimco to develop protocols to ensure that
 7   there are proper mechanisms for handling complaints raised by workers placed at
 8   placement employers and reporting on Defendant Kimco’s compliance with the
 9   obligations described in Section X.I;
10         9.     Preparing a semi-annual report and exit report to EEOC on Defendant
11   Kimco’s progress and compliance under this Decree pursuant to Section XI.L;
12         10.    Ensuring that Defendant Kimco’s reports required by this Decree are
13   accurately compiled and timely submitted;
14         11.    Monitoring and ensuring the retention and maintenance of any
15   documents or records required by this Decree under Section XI.K;
16         12.    Monitoring and ensuring the distribution of any documents and Notice
17   Posting as required by this Decree; and
18         13.    Otherwise ensuring Defendant Kimco’s compliance with this Decree
19   and Title VII.
20   B.    EEO Compliance Audits
21         1.     Complaint Audits. The Monitor shall review the Complaint Log
22   described in Section XI.F on a monthly basis, at a minimum, and report back in the
23   semi-annual report regarding Defendant Kimco’s implementation of the Complaint
24   Log. The Monitor shall have access to all records and call logs regarding
25
     complaints of race harassment, discrimination, or retaliation. The Monitor shall, at
26
     a minimum, review all complaints and the investigative actions taken with respect
27
     to those complaints where the allegations involve race harassment, discrimination,
28
     or retaliation. The Monitor shall assess whether Defendant Kimco has responded


                                               -14-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 15 of 36 Page ID #:388




 1   to these complaints by conducting a prompt, thorough, and impartial investigation,
 2   in coordination with the placement employer, and report back to the EEOC in its
 3   semi-annual report.
 4          2.      Audit Reports. The results of all audits and complaint reviews shall
 5
     be submitted to the EEOC in the semi-annual report set forth below. The Monitor’s
 6
     semi-annual report shall include assessments and recommendations for remedying
 7
     all identified issues with race discrimination, harassment, or retaliation.
 8
     C.     Policies and Procedures
 9
            1.      Scope. Defendant Kimco shall implement the policies set out in
10
     Section XI.C and XI.D to apply to all of its employees.
11
            2.      Revision of Policies and Procedures
12
            Within sixty (60) days of the Effective Date, Defendant Kimco, with the
13
     assistance of the Monitor, shall create and implement policies and procedures that
14
     explain, define, and prohibit discrimination in the terms and conditions of
15
     employment including but not limited to hiring, firing, and promoting employees,
16
     and harassment and retaliation on the basis of race. Defendant Kimco’s policies
17
     and procedures shall also address compliance with Title VII, including prevention
18
     of racial discrimination and harassment, methods for quickly and effectively
19
     responding to racial discrimination and harassment, and a zero-tolerance policy for
20
     those found to have engaged in racial discrimination, racial harassment, or
21
     retaliation.
22
            The revised Policies and Procedures shall be written in a clear, easy to
23
     understand style and format, in language(s) commonly spoken by Defendant
24
     Kimco’s employees, be written at a middle-school reading level, and printed in
25
     legible font size of no less than 12-pt font.
26
            At all times, the revised Policies and Procedures shall, at a minimum,
27
     include:
28
            (a) a strong and clear commitment to a workplace free of race


                                               -15-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 16 of 36 Page ID #:389




 1   discrimination, harassment and retaliation;
 2         (b) a clear and comprehensive description of race discrimination, race
 3   harassment, and retaliation, including a discussion of the meaning of the phrase
 4   “hostile work environment” and “retaliation” under Title VII with examples of
 5   prohibited conduct, including conduct which, if left unchecked, may rise to the
 6   level of unlawful harassment or discrimination;
 7         (c) assurance that Defendant Kimco shall hold all employees, including
 8   managers, recruiters, human resources employees, and employees of the placement
 9   employer accountable for engaging in conduct prohibited under Title VII or this
10   Decree, including but not limited to race discrimination, harassment, retaliation,
11   and for failing to take prompt appropriate action upon receiving information
12   regarding race discrimination, harassment, or retaliation in the workplace, and a
13   description of the consequences for those that fail to adhere to reporting steps;
14         (d) assurance that persons who complain about discrimination or harassment
15   they experienced or witnessed and persons who provide information relating to
16   such complaints will not be subject to retaliation;
17         (e) a statement that the revised Policies and Procedures apply to all persons,
18   including managers, supervisors, recruiters, employees and managers of placement
19   employers, third parties, customers, and Human Resources employees; and
20         (f) an Internal Complaint Procedure, as described in Section XI.D.
21         Defendant Kimco shall submit to EEOC any revisions to Policies and
22   Procedures to prevent and correct racial discrimination, racial harassment, and
23   retaliation ninety (90) days prior to the proposed change.
24   3.    Distribution of Revised Policies and Procedures
25         Defendant Kimco shall distribute its revised Policies and Procedures to all
26   employees, regardless of their direct employer via e-mail, within one-hundred and
27   twenty (120) days of the Effective Date by (a) posting copies in clearly visible
28   areas within Defendant Kimco’s offices; and (b) providing copies to each current



                                              -16-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 17 of 36 Page ID #:390




 1   employee by mailing a paper copy to their personal mailing address and sending an
 2   electronic copy to their personal email address. Defendant Kimco shall distribute
 3   its revised Policies and Procedures to all employees in language(s) commonly used
 4   by them. For employees hired after the Effective Date, Defendant Kimco shall
 5   provide a paper and electronic copy of the revised Policies and Procedures within
 6   five (5) days of their hire date, during the onboarding process. Each employee
 7   shall sign a form acknowledging receipt of the revised Policies and Procedures.
 8   The revised Policies and Procedures shall be disseminated via electronic mail on a
 9   semi-annual basis. On a semi-annual basis throughout the term of the Decree,
10   Defendant Kimco shall provide a statement confirming distribution of the revised
11   Policies and Procedures to all employees.
12   D.    Internal Complaint Procedure
13         The Internal Complaint Procedure shall be written in the language(s)
14   commonly used by the temporary and permanent employees and shall incorporate
15   the following elements:
16         1.     A clearly described process for submitting complaints of racial
17   harassment or discrimination that includes multiple avenues for employees to
18   lodge complaints of harassment, discrimination, or retaliation verbally or in
19   writing, including (a) a direct toll-free phone number and email address for
20   Defendant Kimco’s Human Resources Department; (b) a toll-free complaint
21   hotline that Defendant Kimco will track; and (c) notifying any Kimco recruiter,
22   manager, or Human Resources representative;
23         2.     A clearly described process for a prompt, thorough, and impartial
24   investigation of all complaints of discrimination, harassment or retaliation by
25   Defendant Kimco, including (a) interviewing all relevant witnesses, including the
26   complainant and employees of both Defendant Kimco and the placement
27   employer; (b) review of all relevant evidence; and (c) creation of written
28   investigative reports that document all investigatory steps, any findings and



                                             -17-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 18 of 36 Page ID #:391




 1   conclusions, and any actions taken, and including all complaints, notes of
 2   interviews and other relevant evidence;
 3         3.     Assurance that no complainant shall be required to confront his or her
 4   accuser and that the confidentiality of the complaint, complainant and investigation
 5   shall be kept to the fullest extent possible;
 6         4.     Tracking and collection of all complaints of discrimination,
 7   harassment, and retaliation in the Complaint Log;
 8         5.     Resolution of all complaints of discrimination, harassment, and
 9   retaliation, by Defendant Kimco, in a timely and effective manner;
10         6.     A clear requirement that Defendant Kimco, specifically Defendant
11   Kimco’s recruiters, managers, or human resource personnel, review any decision
12   or determination made by the placement employer regarding a complaint of
13   discrimination made by an employee of Defendant Kimco, including written
14   communications regarding the decision, the reasons for the decision, and any
15   remedial action taken;
16         7.     A clear explanation of Defendant Kimco’s duty to conduct a follow-
17   up meeting with the employee to evaluate the continued effectiveness of any step
18   taken by Defendant Kimco to remedy any racial harassment or discrimination;
19         8.     A requirement that any employee in a recruiter, supervisor, or Human
20   Resources position document and report any and all observations or complaints of
21   potential racial harassment, discrimination, or retaliation to Defendant Kimco’s
22   Human Resources Department and the Human Resources Department of the
23   placement employer within forty-eight (48) hours, and that failure to carry out this
24   duty is grounds for disciplinary action, up to and including immediate discharge;
25         9.     An explanation that the internal complaint procedure does not replace
26   the right of any employee to file a charge or complaint of discrimination,
27   harassment or retaliation under any available municipal, state, or federal law, and
28   that filing an internal complaint does not relieve the complainant of meeting any



                                               -18-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 19 of 36 Page ID #:392




 1   deadline for filing a charge of discrimination. The procedures shall provide
 2   contact information for EEOC and state and local Fair Employment Practice (FEP)
 3   agencies; and
 4         10.   Publication of the EEOC complaint line of (800) 669-4000.
 5         The Monitor shall review Defendant Kimco’s application of the internal
 6   complaint procedure by monitoring complaints regarding race harassment,
 7   discrimination or retaliation and reporting back to the EEOC in its semi-annual
 8   report.
 9   E.    Training
10         1.    Scope of Training Requirements.
11         Unless otherwise noted, Defendant Kimco shall implement the training
12   regimen set out in Section XI.E with respect to all employees, whether working
13   directly for Defendant Kimco or placed with a placement employer.
14         2.    All Trainings.
15               a.     All trainings described below shall be mandatory for the
16   duration of the Decree. All persons shall verify their attendance in writing.
17   Defendant Kimco shall maintain copies of training sign-in sheets for the duration
18   of the Decree.
19               b.     All trainings provided to Defendant’s direct employees
20   pursuant to this Decree shall be live and interactive. Trainings provided to
21   Defendant’s temporary employees shall be live, online or via recording and
22   include interactive elements. Defendant Kimco shall work with the Monitor to
23   develop the training curriculum. Examples shall be given of prohibited conduct.
24   Defendant Kimco shall leave time for question and answer at the conclusion of the
25   training. All trainings and training materials shall be provided in language(s)
26   commonly understood by Defendant’s employees.
27               c.     Defendant Kimco shall begin each training with a statement or
28   short video from a senior executive emphasizing that harassment prevention,



                                             -19-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 20 of 36 Page ID #:393




 1   civility, and maintaining a respectful workplace are high priorities for Defendant
 2   Kimco, and that the training is an important component of Defendant Kimco’s
 3   strategy for harassment prevention. The message shall include a commitment
 4   towards accountability to and safety of its workforce. The message shall be
 5   provided in language(s) commonly understood by Defendant Kimco’s employees.
 6                d.     Within forty-five (45) days after the Effective Date, Defendant
 7   Kimco shall submit to the Monitor the identity and qualifications of the qualified
 8   trainer selected, a description of the trainings to be provided along with the
 9   training materials, and an outline of the training curriculum. The trainer must
10   speak fluently a language that Defendant Kimco’s employees understand. Upon
11   receipt, the the Monitor may provide comment within thirty (30) days regarding
12   any necessary revisions to the training. Defendant shall work with the Monitor on
13   the most effective way to deliver the training which may include training internal
14   employees to conduct the training.
15                e.     The trainings in Sections XI.E.4 and XI.E.5 shall occur within
16   ninety (90) days of the Effective Date, and thereafter on an annual basis. When
17   scheduling each live training, Defendant Kimco shall also schedule an alternative
18   training session within thirty (30) days of the initial training that is either (a) live
19   and interactive; or (b) a video recording of the live training plus an interactive
20   component. Within thirty (30) days of the hire date of any employee hired after
21   the required training, Defendant Kimco shall provide an alternative training
22   session that is either (a) live and interactive; or (b) a video recording of the live
23   training with an interactive component. All employees will be paid their normal
24   rate of pay during the trainings.
25                f.     Defendant Kimco shall give the EEOC and the Monitor a
26   minimum of fifteen (15) business days advance written notice of the date, time
27   and location of each training provided pursuant to this Decree. An EEOC
28   representative or the Monitor may attend any such training upon request by the



                                               -20-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 21 of 36 Page ID #:394




 1   EEOC or the Monitor. The EEOC and the Monitor may also review training
 2   materials proposed and/or used upon request.
 3            3.    New Employee Orientation
 4            Defendant Kimco shall provide an oral orientation (“Orientation”) to all new
 5   employees within five (5) days of their hire date. The Orientation shall emphasize
 6   that (a) Defendant Kimco is committed to ensuring that its workplace is free of
 7   discrimination, harassment and retaliation, especially based on race; (b) that
 8   Defendant Kimco takes seriously all allegations of discrimination, harassment and
 9   retaliation and encourages employees to notify both Defendant Kimco’s Human
10   Resources Department and the placement employer when they become aware of
11   potentially discriminatory, harassing and/or retaliatory conduct; and (c) that
12   Defendant Kimco will take prompt and proportionate corrective action in response
13   to discrimination, harassment and retaliation in the workplace. The Orientation
14   shall briefly review Defendant Kimco’s complaint procedures, and explain where
15   employees can find additional information, including the appropriate contact
16   information.
17            4.    Compliance Training for All Employees
18            All employees shall be required to attend an online Compliance Training
19   lasting at least one (1) hour in duration. The training under this section shall
20   cover:
21            (a) the role and purpose of Title VII, including what constitutes unlawful
22   race discrimination, a hostile work environment based on race, and retaliation;
23            (b) the rights and responsibilities under Title VII and this Decree of
24   temporary and permanent employees, staffing agencies, and employers if they
25   experience, observe, or become aware of conduct that they believe may be
26   harassing, discriminatory, or retaliatory;
27            (c) preventing harassment, including racial harassment, stopping bullying,
28   bystander intervention, and having respect for diversity in the workplace including



                                                -21-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 22 of 36 Page ID #:395




 1   a discussion of appropriate and inappropriate language as it relates to race; and
 2          (d) Defendant Kimco’s revised Policies and Procedures as outlined in
 3   Section XI.C and the Internal Complaint Procedure in Section XI.D.
 4          The training shall emphasize Defendant Kimco’s commitment to ensuring a
 5   workplace free of discrimination, harassment or discrimination and encourage
 6   employees that experience or witness discriminatory, harassing and/or retaliatory
 7   conduct to report it. The training shall also emphasize the consequences for
 8   employees that engage in prohibited conduct and for managers, recruiters, and
 9   human resources employees that fail to notify Defendant Kimco’s Human
10   Resources Department and the Human Resources Department of the placement
11   employer upon becoming aware of conduct that may be discriminatory, harassing
12   or retaliatory.
13          Before concluding the training, Defendant Kimco shall provide direct
14   contact information for Defendant Kimco’s Human Resources Department, and for
15   the Hotline. Defendant shall also circulate an anonymous evaluation form to be
16   filled out by attendees and provided to the Monitor. The Monitor will review the
17   anonymous evaluation forms and make any appropriate recommendations for
18   subsequent trainings, as well as in its semi-annual report.
19          5.     Management and Human Resources Training
20          All managers, recruiters, human resources employees, and other personnel
21   with authority to recruit, hire, or place employees or to respond to complaints of
22   discrimination or harassment shall attend a Management and Human Resources
23   Training of at least two (2) hours duration that includes role playing and
24   emphasizes accountability of staffing agencies. The trainings shall be live and
25   interactive. The Trainings shall address the following:
26                     a.   Title VII prohibitions against race discrimination, harassment,
27   hostile work environment, and retaliation;
28                 b.       Examples of comments and conduct that alone or together may



                                                -22-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 23 of 36 Page ID #:396




 1   rise to the level of unlawful race discrimination (including discharge and terms and
 2   conditions of employment), harassment (including examples of racial slurs in
 3   different languages and derogatory race-based comments), or retaliation;
 4                c.     Defendant Kimco’s obligations under the Decree, as a staffing
 5   agency and to its direct employees, and the role of managers, recruiters, and human
 6   resources in complying with the Decree;
 7                d.     Consequences for managers, recruiters, and human resources
 8   employees that fail to follow or enforce Defendant Kimco’s revised Policies and
 9   Procedures or that fail to document and report within 24 hours observations or
10   complaints of potential race discrimination, harassment, or retaliation;
11                e.     Consequences for employees that engage in conduct that may
12   be considered race discrimination, harassment, or retaliation;
13                f.     Defendant Kimco’s Internal Complaint Procedure, and how to
14   respond to, investigate, and resolve complaints of discrimination, harassment or
15   retaliation, including: (1) investigative techniques, and the duty to interview all
16   relevant witnesses, including employees of the placement employer; (2) their duty
17   to report up the chain of command potential discrimination, harassment, and
18   retaliation; (3) the need to thoroughly document harassment and discrimination
19   complaint investigations, including taking and retaining notes of interviews
20   conducted; (4) types of preventative and corrective actions; (5) their duty to ensure
21   that a placement employer undertakes corrective action reasonably calculated to
22   end harassing conduct perpetrated by its employees against Defendant Kimco’s
23   employees and reasonably calculated to prevent future harassment against
24   Defendant Kimco’s employees, and to protect Defendant Kimco’s employees from
25   further harassment where the placement employer fails to take appropriate
26   corrective action; (6) post-investigation procedures for monitoring the work
27   environment; and (7) their duty to monitor and audit any post-complaint or
28   investigation personnel actions regarding complainants and witnesses to ensure



                                              -23-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 24 of 36 Page ID #:397




 1   absence of retaliation.
 2          6.      Verification of Training
 3          All persons required to attend such training shall verify their attendance in
 4   writing. Within ninety (90) days of the Effective Date and semi-annually
 5   thereafter, Defendant Kimco shall produce to the EEOC and to the Monitor
 6   documents verifying the occurrence of all training sessions conducted as required
 7   under this Decree, including the written training materials used, a description of
 8   the training provided, a list of the individuals who conducted the training, and a list
 9   of the names and job titles of attendees at each training session.
10   F.     Complaint Log
11          Within thirty (30) days of the Effective Date, Defendant Kimco shall
12   establish a complaint log, in consultation with the Monitor, for centralized tracking
13   of all formal and informal complaints regarding race discrimination, harassment or
14   retaliation and the monitoring of such complaints to prevent retaliation. This
15   system shall be searchable by name of individual(s) and by location(s) of alleged
16   misconduct, and shall contain, for each complaint or investigation of race
17   discrimination, harassment or retaliation, at least the following information:
18          (a) full name, home address, and home telephone number and cell phone
19   number (as applicable) of each complainant and potential aggrieved individual;
20          (b) full name, home address, and telephone number and cell phone number
21   (as applicable) of any persons allegedly involved (including but not limited to those
22   identified as potential perpetrators) in alleged incidents of discrimination or
23   retaliation;
24          (c) a description of how Defendant Kimco learned of the complaint,
25   including whether the complaint was first directed to a placement employer or
26   Defendant Kimco, whether the complaint was first made to a manager, human
27   resources employee, or via the Hotline, and the date the complaint was reported to
28   Defendant Kimco’s Human Resources department;



                                               -24-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 25 of 36 Page ID #:398




 1         (d) the location (including placement employer name) where the alleged
 2   misconduct occurred;
 3         (e) date each complaint was made and the date that Defendant Kimco or the
 4   placement employer provided notice of the complaint;
 5         (f) date each investigation began and was completed;
 6         (g) type of discrimination or retaliation complained of, reported, or
 7   investigated;
 8         (h) type of adverse employment action involved (e.g., “harassment,” “failure
 9   to hire,” “failure to promote,” “demotion,” “failure to schedule/assign,”
10   “termination,” etc.);
11         (i) name, title, and employer of person(s) who conducted each investigation;
12         (j) description of action taken in response to the charge, complaint, report, or
13   investigation;
14         (k) resolution, or decision made, regarding each complaint made and each
15   investigation conducted, including where such resolutions and/or reports are made
16   by the placement employer or Defendant Kimco; and
17         (l) status of each complaint or investigation reflected in the database (such as
18   “open,” “pending,” “closed,” etc.).
19         Defendant Kimco shall maintain the database throughout the duration of this
20   Decree and shall produce it to EEOC upon EEOC’s request.
21   G.    Posting of Notice
22         Within ten (10) business days after the Effective Date and throughout the
23   term of this Decree, Defendant Kimco shall post laminated copies of the Notice
24   attached as Exhibit B in clearly visible locations frequented by employees and
25   applicants in Defendant Kimco’s offices. The Notice shall be printed in legible
26   font and posted in language(s) commonly understood by Defendant Kimco’s
27   employees. If the Notice becomes defaced or illegible, Defendant Kimco shall
28   replace it with a clean copy.



                                             -25-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 26 of 36 Page ID #:399




 1   H.    Performance Evaluations for EEO Compliance
 2         Defendant Kimco shall develop, implement, or revise its performance
 3   evaluation forms for managers, recruiters, and human resource personnel, to
 4   include measures for performance on compliance with Defendant Kimco’s
 5   discrimination, harassment and retaliation policy and procedures.
 6         Within sixty (60) days of the Effective Date, Defendant Kimco shall
 7   implement its revised performance evaluation.
 8   I.    Relationship with Placement Employers
 9         Kimco will ensure that customers for which Kimco provides temporary
10   workers (“placement employers”) have anti-discrimination and anti-retaliation
11   policies and procedures compliant with Section XI.C of this Decree. Kimco shall
12   provide a statement attesting that it has ensured its placement employers have
13   compliant policies and procedures annually during the term of the decree. The
14   Monitor shall report on Kimco’s compliance with this obligation in its semi-annual
15   reports to the EEOC.
16         Kimco will work with the Monitor to develop protocols to ensure that there
17   are proper mechanisms for handling complaints raised by workers placed at
18   placement employers and to ensure that placement employers are informed of
19   complaints of discrimination, harassment, and/or retaliation when raised at their
20   worksites. These protocols will include ongoing communication between Kimco
21   and placement employers regarding such complaints. If complaints involve Kimco
22   employees, then Kimco will investigate such complaints.
23   J.    Toll-Free Complaint Hotline
24         Within thirty (30) days of the Effective Date, Defendant Kimco shall ensure
25   that it maintains a Hotline for reporting complaints of discrimination, harassment
26   or retaliation. (“Hotline”) that is compliant with this section. Defendant Kimco
27   shall ensure dissemination of information about the Hotline to all permanent and
28   temporary employees on a semi-annual basis in the language(s) commonly used by



                                             -26-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 27 of 36 Page ID #:400




 1   them. The Hotline shall be given to all new employees and made clear that the
 2   Hotline is accessible online and via telephone, 24-hours per day and is available in
 3   language(s) commonly used by Defendant Kimco’s employees.
 4         The Hotline shall operate seven days per week, 24 hours per day. Defendant
 5   Kimco with the Monitor shall ensure that all Hotline inquiries and response times
 6   are tracked and logged by Defendant Kimco. Once a complaint is received,
 7   Defendant Kimco will contact the complainant within 24 hours, and then follow
 8   the Internal Complaint Procedure in Section XI.D. The Monitor shall review and
 9   evaluate Defendant Kimco’s effectiveness and responsiveness to a Hotline
10   complaint.
11         Defendant Kimco shall distribute information regarding the Hotline to all
12   employees within thirty (30) days by mailing a paper copy to their personal
13   mailing address or sending an electronic copy to their personal email address.
14   Defendant Kimco shall provide the Hotline to employees hired after the Effective
15   Date within five (5) days of their hiring date, during the onboarding process.
16   Defendant Kimco shall have each employee sign a form acknowledging receipt,
17   which shall be written in languages commonly understood by its employees. The
18   Hotline Flyer shall be disseminated via electronic mail on an annual basis.
19   K.    Recordkeeping
20         The records to be maintained shall include:
21         1.     All communications with the Monitor, Claims Administrator and the
22   EEOC;
23         2.     All documents related to any complaint of race discrimination, race
24   harassment, or retaliation, including documents relating to all investigations or
25   resolutions of any complaints and the identities of all witnesses identified by the
26   complainant and/or through Defendant Kimco’s investigation or the placement
27   employer’s investigation, and all communications related to the complaint, its
28   investigation, or its resolution;



                                              -27-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 28 of 36 Page ID #:401




 1           3.    All personnel and performance related documents related to any
 2   person that files a complaint or otherwise reports race discrimination or
 3   harassment;
 4           4.    All documents generated in connection with the audits conducted by
 5   the Monitor under Section XI.B;
 6           5.    All forms acknowledging employees’ receipt of Defendant Kimco’s
 7   revised Policies and Procedures under Section XI.C;
 8           6.    All documents verifying the occurrence of all training sessions and
 9   names and positions of all attendees, under Section XI.E;
10           7.    All evaluation forms created under Section XI.E;
11           8.    Monthly copies of the Complaint Log, maintained as required under
12   Section XI.F;
13           9.    All documents reflecting the corrective action taken, if any, in
14   response to managers and recruiters that responded appropriately or
15   inappropriately to discriminatory, harassing, or retaliatory conduct under Section
16   XI.H;
17           10.   All documents related to Defendant Kimco’s obligation to ensure the
18   existence of compliant policies and procedures at each placement employer per
19   Section XI.I;
20           11.   All documents generated in connection with the monitoring,
21   counseling and disciplining of employees whom Defendant Kimco determined to
22   have engaged in behavior that may be discriminatory, harassing and/or retaliatory;
23           12.   All documents related to compliance with the terms of the Decree;
24   and
25           13.   All documents generated in connection with Defendant Kimco’s
26   Hotline per Section XI.J.
27           Defendant Kimco shall make the aforementioned records available to the
28   EEOC within twenty-one (21) business days following a written request by the



                                              -28-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 29 of 36 Page ID #:402




 1   EEOC.
 2   L.      Reporting
 3           1.    Initial Report
 4           Defendant Kimco, through its EEO Monitor, shall submit to the EEOC an
 5   initial report within ninety (90) days after the Effective Date containing:
 6                 a.    a statement confirming Defendant Kimco’s compliance with
 7   Sections IX.A and IX.B under “Claimant Specific Injunctive Relief”;
 8                 b.    the revised Policies and Procedures under Section XI.C,
 9   including the Internal Complaint Procedure described in Section XI.D;
10                 c.    the name of the trainer(s) selected, a description of the trainings
11   to be provided, the training materials, and an outline of the curriculum;
12                 d.    a copy of the Complaint Log, pursuant to Section XI.F, with a
13   summary of the procedures and recordkeeping methods developed with the
14   Monitor for centralized tracking of discrimination, harassment and retaliation
15   complaints and the monitoring of such complaints;
16                 e.    a copy of the revisions to Defendant Kimco’s performance
17   evaluation forms, as described in Section XI.H;
18                 f.    a statement confirming that the notice pertaining to this Decree
19   has been posted pursuant to Sections XI.G; and
20                 g.    a copy of the flyer regarding the Hotline, pursuant to Section
21   XI.J.
22           2.    Reports Regarding Monetary Relief
23           Defendant Kimco shall submit to the EEOC the reports detailed in Section
24   VIII, including but not limited to, written verification of the funding of the Class
25   Fund, reporting on a quarterly basis all checks issued, all checks cashed, and the
26   funds remaining in the class fund, including any uncashed checks.
27           3.    Semi-Annual Report
28           Within 180 days from the Effective Date, and semi-annually thereafter,



                                              -29-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 30 of 36 Page ID #:403




 1   Defendant Kimco shall provide reports containing:
 2                 a.    A list of all placement employers that Defendant Kimco does
 3   business with, including the name of the entity and the address of the relevant
 4   worksites;
 5                 b.    Under Section IX.C, a written report that includes (a) a list of
 6   all Eligible Claimants that seek placement and (b) either identifies the placement
 7   employer, job position, and date of hire, or an explanation why Defendant Kimco
 8   was unable to identify a placement acceptable to the Claimant;
 9                 c.    A statement confirming that Defendant Kimco has distributed
10   the revised Policies and Procedures to all employees per Section XI.C;
11                 d.    Annually, a statement that it has ensured that all placement
12   employers with which it is doing business have compliant policies and procedures,
13   along with a description by the Monitor of how this obligation has been
14   discharged, under Section XI.I;
15                 e.    Documents verifying the occurrence of all training sessions,
16   including the written materials used, a description of the training, a list of the
17   trainers, and a list of the attendees, pursuant to Section XI.E;
18                 f.    a statement confirming that the required notices pertaining to
19   this Decree, the revised Policies and Procedures, and the Hotline have been posted
20   pursuant to Sections XI.G, XI.C, and XI.J;
21                 g.    the name, date, and nature of action taken to award or discipline
22   an employee pursuant to Section XI.H;
23                 h.    The status of Defendant Kimco’s compliance with the terms of
24   the Decree;
25                 i.    Whether any revisions of Defendant Kimco’s policies and
26   procedures regarding racial discrimination, racial harassment, and retaliation took
27   place since the preceding report, including a copy of the revised policies or
28   procedures.



                                               -30-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 31 of 36 Page ID #:404




 1         The Semi-Annual Report shall also include the Monitor’s report to the
 2   EEOC and Defendant Kimco that describes all work performed pursuant to this
 3   Decree and provides the Monitor’s feedback and recommendations going forward.
 4   The report shall include the Monitor’s evaluation and recommendations following
 5   the audits under Section XI.B, the trainings under Section XI.E, and review of
 6   Defendant Kimco’s implementation of the Internal Complaint Procedure and
 7   Complaint Log under Sections XI.D and XI.F. Most importantly, the Monitor’s
 8   report shall provide feedback regarding Defendant Kimco’s good faith efforts to
 9   comply with this Decree and Title VII, as well as Defendant Kimco’s efforts to
10   ensure employment decisions are made without regard to race, and respond
11   appropriately to harassment, discrimination, and/or retaliation complaints. The
12   Monitor’s report shall cover all the Monitor’s responsibilities, as detailed in
13   Section XI.A.
14         4.     Exit Report
15         Defendant Kimco shall report to the EEOC at least 90 days prior to the
16   expiration of this Decree regarding its compliance with this Decree. Separately,
17   the Monitor shall report to the EEOC at least 90 days prior to the expiration of this
18   Decree covering all the Monitor’s responsibilities, as detailed in Section XI.A and
19   provide feedback regarding Defendant Kimco’s compliance with this Decree and
20   Title VII, the results of Defendant Kimco’s efforts to diversify the workplace and
21   ensure employment decisions are made without regard to race, and whether
22   Defendant Kimco has responded appropriately to harassment and retaliation
23   complaints. The Monitor shall make recommendations, where appropriate, for
24   extension of the term of the Decree.
25                                            XII.
26              COSTS OF ADMINISTRATION AND IMPLEMENTATION
27                                OF CONSENT DECREE
28         Defendant Kimco shall bear all costs associated with its administration and



                                              -31-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 32 of 36 Page ID #:405




 1   implementation of its obligations under this Consent Decree.
 2                                           XIII.
 3                          COSTS AND ATTORNEYS’ FEES
 4         Each party shall bear its own costs of suit and attorneys’ fees.
 5                                           XIV.
 6                          MISCELLANEOUS PROVISIONS
 7   A.    Unless otherwise stated, all notices, reports and correspondence required
 8   under the Decree shall be delivered (1) by U.S. Mail to the attention of Anna Y.
 9   Park, Regional Attorney, U.S. Equal Employment Opportunity Commission, 255
10   East Temple Street, 4th Floor, Los Angeles, California, 90012; and (2) by email to
11   lado.legal@eeoc.gov. Defendant Kimco shall maintain copies of all such notices,
12   reports and correspondence for at least the Term of the Decree.
13   B.    During the term of this Consent Decree, Defendant Kimco shall provide any
14   potential successor-in-interest with a copy of this Consent Decree within a
15   reasonable time of not less than thirty (30) days prior to the execution of any
16   agreement for acquisition or assumption of control of any or all of Defendant
17   Kimco’s facilities, or any other material change in corporate structure, and shall
18   simultaneously inform the EEOC of same.
19   C.    During the term of this Consent Decree, Defendant Kimco shall assure that
20   each of its directors, officers, human resources personnel, managers, supervisors,
21   and subcontractors are aware of any term(s) of this Decree which may be related to
22   his/her job duties.
23   D.    The Parties agree to entry of this Decree and judgment subject to final
24   approval by the Court. All parties, through the undersigned, respectfully apply for
25   and consent to this entry of this Consent Decree Order.
26                                           XV.
27                COUNTERPARTS AND FACSIMILE SIGNATURES
28




                                              -32-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 33 of 36 Page ID #:406




 1         This Decree may be signed in counterparts. A facsimile signature shall have
 2   the same force and effect of an original signature or copy thereof.
 3         All parties, through the undersigned, respectfully apply for and consent to
 4   the entry of this Decree as an Order of this Court.
 5
 6
 7                                                   Respectfully submitted,
 8
                                                     U.S. EQUAL EMPLOYMENT
 9                                                   OPPORTUNITY COMMISSION
10
11
12
     Date: 5/10/2021                                 /s/ Anna Y. Park
13
                                            By:      Anna Y. Park
14                                                   Attorney for Plaintiff, EEOC
15
16
17   Date: 5/10/2021                                 /s/ Jennifer Lutz
                                            By:       Jennifer Lutz
18
                                                     Attorney for Defendant         Kimco
19                                                   Staffing Services, Inc.
20
21
22   Date: 5/10/2021                                 /s/ Tom Megonigal       _____
                                            By:      Tom Megonigal
23
                                                     Representative of Defendant Kimco
24                                                   Staffing Services, Inc.
25
26
27
28




                                              -33-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 34 of 36 Page ID #:407




 1                               EXHIBIT A
                        ACKNOWLEDGEMENT AND RELEASE
 2
 3          In consideration for the $ __ paid to me in connection with the resolution of
 4   EEOC v. Kimco Staffing Services, Inc. and Ryder Integrated Logistics, Inc., United
 5   States District Court for the Central District of California, Case Number 5:19-cv-
 6   01838 JFW (SPx), I am releasing any claims that were asserted or could have been
 7   asserted against Defendants in the above-referenced civil action, for claims for race
 8   discrimination, harassment and/or retaliation arising under Title VII of the Civil
 9   Rights Act of 1964 and Title I of the Civil Rights Act of 1991 (“Title VII”) and the
10   Fair Employment and Housing Act at the time or prior to the date of this Release.
11   I agree that this means I am agreeing not to sue Defendants with respect to the
12   claims I am releasing.
13      Nothing in this Agreement shall be deemed to be a release or waiver of (a) any
14   claims that are not waivable under applicable federal, state or local law, and (b)
15   rights under Worker’s Compensation or Unemployment Insurance law. I
16   understand that this agreement does not prohibit me from: (1) Filing a claim with a
17   government agency that is responsible for enforcing a law; however, I understand
18   that I will not be entitled to recover any monetary damages or any other form of
19   personal relief in connection with such a claim, investigation or proceeding; (2)
20   Providing information regarding my employment as may be required by law or
21   legal process; or (3) Cooperating, participating or assisting in any government or
22   regulatory entity investigation or proceeding.
23          I also understand that the “Defendants” being released includes the following
24   entities and persons: Ryder Integrated Logistics, Inc., Kimco Staffing Services,
25   Inc.
26
     Date: ______________ ________ Signature: ____________________________
27
28




                                              -34-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 35 of 36 Page ID #:408




 1                                           EXHIBIT B
 2                     NOTICE OF SETTLEMENT AND CONSENT DECREE
 3   TO:          ALL EMPLOYEES OF KIMCO STAFFING SERVICES, INC.
 4   The U.S. Equal Employment Opportunity Commission (“EEOC”) filed a lawsuit in the United
 5   States District Court for the Central District of California against Kimco Staffing Services, Inc.
     (“Kimco”), Case Number 5:19-cv-01838 JFW (SPx). EEOC filed this lawsuit alleging that
 6   employees were subjected to a racially hostile work environment, discrimination in the terms and
     conditions of their employment based on race, and/ or subjected to retaliation for opposing race
 7   discrimination. In addition to monetary relief, Kimco has agreed to various injunctive remedies
 8   such as revising policies and procedures regarding race harassment prevention, training
     employees regarding race harassment, creating a system for tracking complaints, and providing
 9   EEOC with periodic reports.
10   Kimco has appointed an Equal Employment Opportunity Monitor (“EEO Monitor”) to ensure
11   Ryder’s compliance with the Decree, to oversee investigation and resolution of all reports of race
     harassment, discrimination and retaliation, and to ensure equal opportunity for all employees. If
12   any employee has information regarding race harassment or retaliation, she or he may report it
     directly to the EEO Monitor.
13
14   Federal law prohibits harassment or discrimination against any employee or applicant for
     employment because of a person’s age, disability, race, sex, color, religion or national origin,
15   with respect to hiring, compensation, promotions, discharge, terms and conditions or privileges
     of employment. Federal law also prohibits retaliation for those who oppose or resist harassment
16
     or discrimination or participate in investigations regarding complaints of discrimination.
17
     Kimco is committed to complying with federal anti-discrimination laws in all respects. Race
18   harassment or discrimination will not be tolerated. Any employee who files a complaint or
     formal charge of discrimination, gives testimony or assistance, or participation in any manner in
19
     any investigation will be protected from retaliation.
20
     If you believe that you have been subjected to discrimination or harassment because of your race,
21   you may follow Kimco’s procedures and/or you may seek assistance from:
22
                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
23                  255 East Temple Street, 4th Floor
                    Los Angeles, CA 90012
24                  TELEPHONE NUMBER: (213) 669-4000
25
26
27
28




                                                    -35-
 Case 5:19-cv-01838-JFW-SP Document 59 Filed 05/25/21 Page 36 of 36 Page ID #:409




 1                                   ORDER
 2        The provisions of the foregoing Consent Decree are hereby approved and
 3   compliance with all provisions thereof is HEREBY ORDERED.
 4
 5   Date: May 25, 2021
 6                                     The Honorable JOHN F. WALTER
                                       United States District Court Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        -36-
